The opinion of the court was delivered November 22,1858, by
Woodward, J.
— The first error assigned is fatal to the whole of this proceeding. Beyond controversy, the court had no jurisdiction of it in this form. "
The 34th section of the Act of Assembly relating to the election of school directors provides, that the legality of any such election may be contested in writing, by ten or more qualified citizens. Of that contest, jurisdiction is conferred on the Quarter Sessions.
But this is not such a case. Under the impression that Henry Murphy, one of the school directors, had removed his residence to the Sixth ward of the city, and so vacated his seat as a school director in the First ward, the people elected Samuel P. Collins as his successor, but the board of directors knew of no vacancy; they recognized Murphy as a continuing'and attentive member of the board, and declined to admit Collins to a seat therein.
Collins seems to have acquiesced in the decision of the board, for he has instituted no proceedings to gain the seat. Meanwhile, nobody contests his election; but ten citizens, who have more faith in the vacancy than the board of directors had, call on the Court of Quarter Sessions to establish and confirm Collins’ election. The court should not have entertained such an application. Until the election was contested by somebody, the court had nothing to do with it. The jurisdiction conferred, is to inquire into the legality of elections at the instance of contestants — not of supporters. They who deny the legality of the election are the only parties who can set the court in motion; not they who affirm its legality.
If Mr. Collins wants the office, he must establish his title to it in another court, and by a different proceeding. The Quarter Sessions has no jurisdiction in mandamus.
But while he does not seek it by the appropriate remedy, his friends are not to thrust it upon him by such a movement as they have tried here.
*216There are several other matters in the case which look very hopelessly for the petitioners, but it is unnecessary to go into them, for the whole proceeding was coram nonjudice.
The proceedings are reversed and set aside.